 



Exhibit 10.11



 



AGREEMENT REGARDING REIMBURSEMENT OF CERTAIN EXPENSES

 

This Agreement (this “Agreement”) is made and entered into as of May 8, 2017, by
and between Global Medical REIT Inc., a Maryland corporation (the “Company”) and
Inter-American Management LLC, a Delaware limited liability company (the
“Manager”).

 

Reference is made to that certain Amended and Restated Management Agreement made
and entered into as of July 1, 2016, by and between the Company and the Manager
(the “Management Agreement”).

 

Defined terms used and not otherwise defined herein shall have the meanings set
forth in the Management Agreement.

 

Background

 

Under the terms of the Management Agreement, one of the Manager’s duties is to
provide the Company with executive and administrative personnel. The Manager is
not entitled to be reimbursed by the Company for the wages, salaries and
benefits of officers of the Company who are employed by the Manager and provided
to the Company. Nevertheless, the Manager has requested that the Company
reimburse the Manager for a portion of the annual salary of a newly-hired
employee of the Manager who has been appointed by the Board of Directors of the
Company to serve as the General Counsel and Secretary of the Company and who
will be substantially dedicated to the Company. The Board has considered the
benefits to the Company of having a General Counsel and Secretary who is
substantially dedicated to the Company and has determined that the partial
reimbursement requested by the Manager for such an officer is advisable and in
the best interests of the Company, subject to the terms and conditions of this
Agreement.

 

Agreement

 

In consideration of the mutual promises and obligations of the Company and the
Manager under the Management Agreement and in this Agreement, the Company and
the Manager now wish to enter into this Agreement.

 

For a period of one year commencing on May 8, 2017, the Company agrees to
reimburse the Manager for $125,000 of the annual salary of a newly-hired
employee of the Manager named Jamie Allen Barber, who has been appointed by the
Board of Directors of the Company to serve as the General Counsel and Secretary
of the Company (the “General Counsel and Secretary”). Such reimbursement shall
be paid in arrears in 12 equal monthly installments beginning after the end of
the month of May 2017. Such monthly installments shall continue to be paid for
so long as the General Counsel and Secretary continues to be primarily dedicated
to the Company in the capacity as its General Counsel and Secretary.

 

Any amendment of this Agreement, or any renewal or extension of its one year
term, shall be subject to the mutual agreement of the Parties and to the
approval of the Board of Directors of the Company.

 



 

 

 

Other than as set forth in this Agreement above, all of the other respective
rights and obligations of the parties under, and all other terms, conditions and
provisions of, the Management Agreement shall continue in full force and effect
during the term thereof.

 

 

[Signatures on next page]

  

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  THE COMPANY:         GLOBAL MEDICAL REIT INC.                     By: /s/ Don
McClure   Name: Don McClure   Title:    Chief Financial Officer                
    THE MANAGER:         INTER-AMERICAN MANAGEMENT LLC                     By:
/s/ Jeffrey Busch   Name:   Jeffrey Busch   Title:     President

   

 

